DETAILED ACTION
This office action is in response to communication filed on 2 February 2022.

Claim 1 – 18 and 21 – 22 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 2 February 2022, Applicant amended claims 1, 11, 17, and 21.  Applicant cancelled claims 19 – 20.

Amendments to claims 1, 11, 17, and 21 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 18 and 21 – 22 are maintained.


Response to Arguments
Applicant's arguments filed 2 February 2022 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 U.S.C. 101 rejection of all pending claims, Applicant argues that claims are not directed to abstract ideas and that claims recite significantly more than any judicial exception.  Examiner respectfully disagrees.  Applicant’s disclosure describes geocoded data only as that which may be associated or indexed with geographical identifiers.  Merely using a computer to view data that amounts to coordinates and use those coordinates for a mathematical model is performing an abstract method while using a computer as a tool.  The presence of geocoded data, which Applicant defines as simple location data that may be coordinates, to be viewed and using that data to generate a model is still abstract.  While SRI Int’l was found to be subject matter eligible because claims cannot practically be performed in the human mind, viewing and calculating using coordinates absolutely can be performed mentally without any technology.  Similarly, Example 37 that Applicant has cited does not apply either, because Applicant’s claims can be performed entirely in the abstract.  The operations claimed are not technical, because they do not require computers to be functional.  Interfaces displaying data is well-known, routine, and conventional use of that technology.  Applicant is not improving the interface or any computing technology in their claims.  Further, this is not analogous Example 37 because there is no specific manner of implementing technology or specific improvement claimed.  Examiner disagrees that interface is anything other than a simple display and is replicable with a drawing.  Applicant is incorrect that display of a map is not a mental process, because drawing or otherwise creating a map manually would create the same end result of Applicant’s current claim language.  Applicant further argues that there is a specific technical method claimed, but Examiner finds that not to be the case.  Rather, this is a generic technical implementation of Applicant’s business method that, without this generic technology, is entirely able to be duplicated abstractly.  Again, geocoded data is understood in the disclosure to be nothing more than simple coordinates of latitude and longitude, which can be found abstractly on a map using no technology.  Claims remain properly rejected for being directed to the judicial exception of abstract ideas without significantly more.

In the remarks regarding independent claims 1, 17, and 21, Applicant argues that cited prior art does not disclose fuel station performance metric including a sales amount in a timeframe or a volume of customers.  Examiner respectfully disagrees.  Harris teaches fuel station performance metrics in that customer reviews and security level are metrics applied to the destination, which is equivalent to the fuel station location.  Further, as Applicant points out, Elam also teaches performance metrics of a fuel station.  However, Examiner has introduced new art that teaches that performance metric includes a sales amount in a timeframe or a volume of customers.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 18 and 21 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite accessing geocoded data associated with an area that reflects geographic location, generating an area capacity model indicating estimated capacities for alternative fuel stations using geocoded data, generating a hotspot model indicating hotspots predicted to have demand for alternative fuels based on number of vehicle capable of using alternative fuels using geocoded data, presence of other alternative fuel stations, categorized historical sales information associated with hotspots, and performance scores associated with metrics for alternative fuel stations, generating a trade area model indicating trade areas based on predicted drive times by consumers to reach a particular point, assigning a ranking to trade areas within the area, generating indications of multiple proposed installation sites for fuel stations based on the models, and displaying an indication for each assigned ranking of trade areas within the area. Dependent claims further limit the model criteria.  These claims recite mental processes, because the determination of values to make a selection for future install of fuel stations is a simple determination based on given factors.  Additionally, the calculation of mathematical models and the underlying mathematics to complete that is a mathematical concept.  Mathematical Concepts and mental processes are groupings defined as a type of abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 7 January 2019.  This judicial exception is not integrated into a practical application because the claims describe abstract ideas that merely apply those functions to a generic computer. Generically recited elements do not add a meaningful limitation of the abstract idea because they amount to a simple implementation of the abstract ideas on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements of computer implemented method, computing system, interface, graphical interface, computer-readable storage medium, computing system, processor, and memories are merely utilized in a simple application of computer automation. Geocoding data is a specific type of data, but it does not require technology to be viewed or managed.  Applicant’s own disclosure describes geocoded data as data that may be associated or indexed with geographical identifiers, and that amounts to simple coordinates associated in a table with a labeled location.  The courts have determined that certain types of activity are well-understood, routine, and conventional, as identified in MPEP § 2106.05(d) and are ineligible subject matter that apply to these claims. Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015) claims storage and retrieval of information in memory which is similar to making determination with models based on available data as in Applicant’s claims was found to be well-understood, routine, and conventional use of computers. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 18 and 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2013/0132155 (hereinafter, Elam) in view of U.S. P.G. Pub. 2018/0295469 (hereinafter, Harris) in view of U.S. P.G. Pub. 2016/0343011 (hereinafter, Yamashina) and further in view of U.S. P.G. Pub. 2008/0208652 (hereinafter, Srivastava).

Regarding claim 1, Elam teaches a computer-implemented method for identifying alternative fuel station sites, the method comprising: 
accessing by a computing system and via an interface, geocoded data associated with an area, the geocoded data reflecting geographic location (¶ 17, “The input module 104 is configured to access data sets 102 that are linked to, referenced by, mapped to, associated with, or otherwise indexed by data indicative of geographical location. Such data sets 102 are hereinafter referred to as "geocoded data sets." As a first example, a geocoded data set 102 might include consumer demographic information that is indexed by ZIP codes. As a second example, a geocoded data set 102 might include regional road network data that are associated with latitude and longitude data.”);
generating, by the computing system and using the geocoded data, an area capacity model for the area, wherein the area capacity model indicates estimated capacities, for alternative fuel stations, in each of multiple portions of the area (¶ 20, “The system also has an analysis module 114 that permits a user of the system to analyze the generated models separately, in combination, and/or in conjunction with other geographical or geocoded data, information, images, or content.”) (¶ 22, “A market may be a neighborhood, town, city, county, a Consolidated Base Statistical Area as defined by the U.S. Office of Management and Budget, or any bounded geographic area that is defined by the user. Once the market is defined, at a block 202 the market capacity module 108 generates a market capacity model that indicates the total number of stations that could be sustained by the present and/or projected consumer demand for alternative fuel within the market.”);
generating, by the computing system, a hotspot model indicating one or more hotspots within the area, wherein each hotspot corresponds to a geographical area within the area that is predicted to have demand for alternative fuels above a threshold level and wherein the hotspot model is determined based on: a number of vehicles, associated with potential hotspots in the area, that are capable of using alternative fuels; categorized historical sales information, associated with potential hotspots in the area, for categories of alternative fuels (¶ 22, “Processing then proceeds to block 204, where the hotspot module 110 generates a hotspot model that indicates the geographic variation of estimated demand for alternative fuel within the market. The hotspot model allows a user of the system to quickly identify "hotspots," that is, locations where demand may be particularly high.”) (¶ 36, “vehicle registration data indexed by ZIP code may be filtered to retain only those records corresponding to registered vehicles that are compatible with alternative fuel use.”) (Claim 1, “the hotspot model is determined based on an actual or estimated number of vehicles in the selected market that are capable of using alternative fuels”) (See Table 1, data set “average fuel purchases” which indicates historical sales information).
Elan does not explicitly teach modeling-based presence of other alternative fuel stations within a threshold distance of potential hotspots.  However, in the analogous art of alternative fuel demand and supply prediction, Yamashina teaches this (¶ 93, “the electricity demand information extraction unit 112b extracts information about whether each of the charging facilities 301, 302, and so on is being used on each day of the week and in each time period based on vehicle position information or time period SOC information in the vehicle probe data D1 (FIG. 3), and calculates its frequency as the usage rate”) (Examiner note: vehicle position with respect to charging facilities is a distance).
Elam does not explicitly teach performance scores for alternative fuel stations.  However, in the analogous art of rating charging stations, Harris teaches at least one performance score associated with one or more of the other alternative fuel stations, wherein the at least one performance score is determined based on fuel station performance metrics associated with the one or more other alternative fuel station (¶ 39, “FIG. 7 illustrates a use case 700 in which a user 702 is looking for a car charging station in Town A 704. The navigation server alerts the user 702 to two potential car charging stations in Town A, charging station A 706 and charging station B 708. As seen in FIG. 7, the car charging stations are in close proximity to each other, but parking at car charging station A 706 is $2.00 less per hour. The network knowledge server monitors and provides the user 702 with first and second performance metrics related to car charging stations A and B, respectively. In use case 700, car charging station A 706 provides "slow Internet" and "poor RSRP", but offers the user the ability to upgrade to "Premium Internet" for $1.00 per hour. Car charging station B 708 provides "good RSRP" and a "good network security level".”) (¶ 26, “In addition, the ranking of the first potential destination and the second potential destination can be based on at least one of a customer review of the first potential destination and the second potential destination, a security level at the potential first destination and the second potential destination, and a historical safety metric of a preferred route to the first potential destination and the second potential destination. For example, the ranking of the first potential destination and the second potential destination may take into account the number of negative customer reviews received for the destinations.”) (Examiner note: fuel station performance metrics could include customer review values as well as security level as these are metrics applied to the destination which applies to the fuel station location).  
Elam does further teach that collected data for indicators or predictors of commercial success, which is equivalent to performance data, (¶ 30, “Processing begins in block 302, where the hotspot module 110 initially receives or accesses geocoded input data sets that may be indicative of consumer demand for alternative fuels and/or other predictors of commercial success. The following are non-exclusive examples of geocoded data sets that are received or accessed by the hotspot module 110 and which may be indicative of consumer demand and/or commercial success:”) (¶ 33, “traffic volume, flow, and/or density information indexed by street address or street intersection”), but does not teach that the metrics including at least one of sales amount in a timeframe or a volume of customers.  However, in the analogous art of business site determination, this is taught by Srivastava (¶ 107-108, "The step 1206 of extracting relationships generates a composite indicator, which includes more than one indicator that is relevant for selecting an optimal business location. The step of automatically extracting relationships, in accordance with one aspect of the invention includes generating a composite indicator, which correlates projected profitability and at least one other indicator. Preferably the at least one other indicator includes one or more of the following: demographic variables, competitor proximity, accessibility, product mix, and comparable customer spending patterns. Composite indicators may, for example, include revenue per square foot, sales per unit time, and sales per unit time per age bracket of expected customers.").
Elam further teaches:
generating, by the computing system and using the geocoded data, a trade area model indicating one or more trade areas within the area, wherein the trade area model is determined based on predicted drive times, by consumers of alternative fuels, to reach a particular point within the trade area (¶ 20, “The system also has an analysis module 114 that permits a user of the system to analyze the generated models separately, in combination, and/or in conjunction with other geographical or geocoded data, information, images, or content.”) (¶ 22, “Processing then proceeds to block 206, wherein the system uses a drive-time analysis to generate a trade area model that indicates which locations within the market are quickly accessible by a sufficiently high number of alternative fuel consumers.”).
Elam does not disclose ranking of trade areas, but does teach which alternative fuel sites are most suitable (¶ 13, “When combined, these three models permit a user of the system to identify and analyze those locations within the market that are the most suitable for a station site.”).  However, in the analogous art of rating charging stations, Harris teaches assigning, by the computing system, a ranking to at least some of the one or more trade areas within the area (¶ 23, “The third server 116 is then configured to rank the first potential destination relative to the second potential destination, based on a comparison between the first network performance metric and the second network performance metric. Once the correlation server 116 ranks the first potential destination and the second potential destination, it can automatically select one of the first potential destination and the second potential destination, and instruct the second server to navigate the device to the selected destination. Alternatively, the correlation server 116 can send the ranked first and second potential destinations to the second server 114, which can then communicate with the device 102. The user of the device 102 can then select one of the first or second potential destination, or can start a new search, for example.”) (¶ 40, “The correlation server receives the information from the navigation server and the network knowledge server and ranks car charging station A 706 relative to car charging station B 708, and provides a recommendation to the user 702 based on the ranking. In this use case 700, car charging station A 706 may be ranked higher than car charging station B 708”).
Elam further teaches:
generating, by the computing system and based on the area capacity model, the hotspot model, and the trade area model, a graphical interface of a map having indications of multiple proposed installation sites for alternative fuel stations (¶ 22, “In block 208, the system uses the analysis module 114 to enable the user to analyze hotspots located within high-priority trade areas. Processing then proceeds to block 210, where installation sites within the market are selected based on the results of the analysis.”) (¶ 53, “FIG. 8 depicts the display of a hotspot model in conjunction with a trade area model, both overlaid on a street map. It will be appreciated that the display of FIG. 8 allows a user to quickly narrow down potential geographic locations for alternative fuel sites. The high relative value areas identified by the hotspot model (which are indicative of high consumer demand and/or other indicators of commercial success) may be quickly compared with the travel times generated by the trade area model (which are indicative of quick access to a large group of alternative fuel consumers). The overlap of the various regions generated by the hotspot model and trade area model provide a quick visualization tool that aids installation site selection.”) (Examiner note: the geographical map including selection ability is an interface).
Elam does not explicitly disclose displaying assigned rankings, but does at least disclose presenting the sites associated with higher rank before showing lower rank (¶ 55, “After displaying the information, processing proceeds to block 706, where the analysis module 114 identifies those locations where a hotspot appears near an EG point of highly ranked trade areas. Hereinafter such locations will be referred to as "identified sites." Such identified sites are likely to be highly suitable for a station site as they combine high consumer demand and/or other indicators of commercial success (as indicated by the relatively high value shown on the hotspot model) with quick access to a large group of alternative fuel consumers (as indicated by the trade area model). The analysis module 114 may present these identified sites to the user by adding additional graphical indicators to the display, such as an icon, graphic, arrow, or other identifier. In some embodiments, the analysis module 114 may first present a user with identified sites associated with higher-ranked trade areas before presenting identified sites in lower-ranked trade areas.”).  However, in the analogous art of rating charging stations, Harris teaches displaying, in the graphical interface, an indication for each assigned ranking of the one or more trade areas within the area (¶ 23, “Alternatively, the correlation server 116 can send the ranked first and second potential destinations to the second server 114, which can then communicate with the device 102. The user of the device 102 can then select one of the first or second potential destination, or can start a new search, for example.”) (¶ 24, “Specifically, the user could indicate (on the device display, for example) that they wish to navigate to a coffee shop within town “A”. Similarly, the user can select the first potential destination and the second potential destination at the device display. Alternatively, the first or navigation server 112 could select the first and second potential destinations based on the destination type selected by the user.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the performance metrics of fueling stations of Harris with the installation site determination for alternative fuel stations of Elam.  This combination would have yielded a predictable result because Harris adds the extra information of a performance score to the decision making process for installation.  It would merely refine the determination made in Elan.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the presence of other alternative fuel stations of Yamashina with the installation site determination for alternative fuel stations of Elam.  This combination would have yielded a predictable result because Yamashina merely adds the data of existing capability for customers.  It would not change how either functions to combine these references, other than to provide additional data.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the performance metrics of sales amount in a timeframe and customer volume of Srivastava with the installation site determination for alternative fuel stations of Elam.  This combination would have yielded a predictable result because Srivastava encompasses different metrics for site installation.  It would not change how either functions to combine these references, other than to offer different choices for metrics to make a determination of the best site for a business.

Regarding claim 2, Elam, Harris, Yamashina, and Srivastava teach the computer-implemented method of claim 1. Elam teaches wherein generation of the area capacity model is based on at least one of: a total number of alternative fuel-compatible vehicles in the area, an area of alternative fuel-compatible vehicles in the area, an average volume of tank filling purchases for alternative fuel compatible vehicles, an average number of tank fillings made per compatible vehicle in a period of time, an average volume of fuel that can be distributed by an alternative fuel station, or any combination thereof (¶¶ 23-28, “The market capacity model indicates the total number of stations that could be sustained by the present and/or projected consumer demand for alternative fuel within a market. To generate the market capacity model for a given market, the market capacity module 108 first receives or calculates the following actual, estimated, or projected information about the market: the total number of alternative-fuel compatible vehicles ("compatible vehicles") within the market ("N") (compatible vehicles may include diesel fleet vehicles, diesel passenger cars and light-duty trucks, and/or flex-fuel compatible vehicles); the percentage of market penetration among compatible vehicles ("P"); the average volume of a fuel tank in an alternative-fuel compatible vehicle ("V") (typically in gallons); the average number of tank fillings made per compatible vehicle per year ("F"); and the average volume of fuel that can be distributed annually by a single alternative fuel station ("S") (typically in gallons).”).

Regarding claim 3, Elam, Harris, Yamashina, and Srivastava teach the computer-implemented method of claim 1. Elam teaches further comprising indicating an order among the multiple proposed installation sites, wherein the order is based on one or more of: an amount of trade volume in a corresponding trade area; residential proximity values; site or area demographics; area draw variables; or any combination thereof (Claim 7, “The computer-implemented method of claim 1, further comprising ordering the list of installation sites based on an amount of trade volume in a corresponding trade area.”).

Regarding claim 4, Elam, Harris, Yamashina, and Srivastava teach the computer-implemented method of claim 1. Elam teaches wherein generating the hotspot model is further based on at least one of: presence of traditional gas stations within a threshold distance of potential hotspots; brand data for existing fuel stations at potential hotspots; measures of social, public health, or environmental impact for potential hotspots; vehicle registration data; traffic volume, flow, or density; consumer demographic information; previous consumer income or fuel expenditures, or any combination thereof (Claim 4, “wherein the hotspot model is generated based on at least one of: vehicle registration data indexed by geographic location, commercial fleet information indexed by geographic location, traffic volume, flow, or density information indexed by geographic location, demographic information indexed by geographic location, and consumer income or expenditure information indexed by geographic location.”).

Regarding claim 5, Elam, Harris, Yamashina, and Srivastava teach the computer-implemented method of claim 4. Elam teaches wherein at least some of the data used to generate the hotspot model is indexed by ZIP code, street address, or cross-street (Claim 5, “wherein the geographic location is a ZIP code or street address.”).

Regarding claim 6, Elam, Harris, Yamashina, and Srivastava teach the computer-implemented method of claim 1. Elam teaches wherein generating the hotspot model includes performing a statistical transformation on a geocoded input data set, and wherein the statistical transformation is one or more of scaling the input data set, raising the input data set to a power, taking a logarithm of the input data set, taking a derivative of the input data set, taking an integral of the input data set, quantizing the input data set, or any combination thereof (Claim 6, “generating the hotspot model includes performing a statistical transformation on a geocoded input data set, and wherein the statistical transformation is one of scaling the input data set, raising the input data set to a power, taking a logarithm of the input data set, taking a derivative of the input data set, taking an integral of the input data set, or quantizing the input data set.”).

Regarding claim 7, Elam, Harris, Yamashina, and Srivastava teach the computer-implemented method of claim 1. Elam teaches wherein the indications depicting geographical locations for the proposed installation sites, the method further comprising: receiving an identification of a  geographical location from the depicted geographical locations; and in response to the received identification of the geographical location, causing display in the graphical interface of a zoomed-in view of the geographical location (¶ 56, “the analysis module 114 may permit a user to zoom in on a particular geographical location near a highly ranked EG point to inspect the values of the hotspot model near that geographical location.”) (Claim 9, “graphically displaying the list of installation sites on a map of the selected market.”).

Regarding claim 8, Elam, Harris, Yamashina, and Srivastava teach the computer-implemented method of claim 1. Elam teaches wherein at least one of the multiple proposed installation sites is based on a determination of a selected area in which the one or more hotspots overlap with the one or more trade areas (Claim 8, “wherein the list of installation sites is generated based on geographical areas in which the one or more hotspots overlap with the one or more trade areas.”).

Regarding claim 9, Elam, Harris, Yamashina, and Srivastava teach the computer-implemented method of claim 1. Elam teaches wherein generating the hotspot model is performed by: applying weightings to each of multiple input data sets; and combining the multiple weighted input sets (Claim 16, “wherein the hotspot model component is configured to generate the hotspot model based on a weighted linear combination of multiple input data sets.”).

Regarding claim 10, Elam, Harris, Yamashina, and Srivastava teach the computer-implemented method of claim 9. Elam teaches wherein the weightings are determined by: obtaining identifiers of existing stations, wherein each of the identifiers is associated with a performance score and a set of features; identifying relationships between variance in feature values for particular feature types and variance in performance scores; and establishing a mapping of weightings to feature types based on the identified relationships (¶ 30, “Processing begins in block 302, where the hotspot module 110 initially receives or accesses geocoded input data sets that may be indicative of consumer demand for alternative fuels and/or other predictors of commercial success. The following are non-exclusive examples of geocoded data sets that are received or accessed by the hotspot module 110 and which may be indicative of consumer demand and/or commercial success”) (¶ 36, “The filtered data may then be converted into a data set that numerically represents the density of compatible vehicles within each ZIP code or other geographic subdivision. Additionally, the hotspot module 110 may also normalize some of these data sets to unitless data before proceeding. Non-exclusive examples of appropriate normalizations include dividing each value in the data set by either (1) the mean of the data set, (2) the median of the data set, (3) the mean deviation of the data set, (4) a standard deviation of the data set, (5) an average absolute deviation, or (6) a value indicative of one or more moments of the data set.”) (Examiner note: variance is part of a standard deviation determination, and commercial success is a measure of performance).

Regarding claim 11, Elam, Harris, Yamashina, and Srivastava teach the computer-implemented method of claim 10. Elam teaches wherein the performance score associated with at least one of the identifiers of existing stations: is based, in part, on an automatic sales performance metric, and is based, in part, on a user-specified metric (¶ 30, “Processing begins in block 302, where the hotspot module 110 initially receives or accesses geocoded input data sets that may be indicative of consumer demand for alternative fuels and/or other predictors of commercial success. The following are non-exclusive examples of geocoded data sets that are received or accessed by the hotspot module 110 and which may be indicative of consumer demand and/or commercial success”) (¶ 48, “First, the polygon must have an equidistant geographical point ("EG point") which may be reached from any point in the polygon within T minutes of estimated driving time, where T is a user-specified parameter (typically in minutes).”).

Regarding claim 12, Elam, Harris, Yamashina, and Srivastava teach the computer-implemented method of claim 10. Elam teaches wherein at least two particular data sets of the multiple data sets each have a feature type and each of the at least two particular data sets includes multiple data values, each data value corresponding to a portion of the area; wherein applying one of the weightings to each of the particular data sets comprises applying, to each data value of that particular data set, a particular weighting mapped to the type of that particular data set in the mapping; and wherein combining the multiple weighted input data sets comprises combining values from the at least two particular data sets by combining particular weighted data values that correspond to the same portion of the area (¶ 44, “In one embodiment, the hotspot module 110 first normalizes each data set using the standard deviation of the data set (e.g., the standard deviation above and below the mean), and then scales each data set by a particular weighting constant, before finally summing the weighted data sets. Table 1 below summarizes the weighted linear combination that is utilized in one such embodiment. TABLE 1 Weighted linear combination utilized by one embodiment of the hotspot model generation process. Data Set Weighting Constant Per Capita Income 5 Average Fuel Purchases 5 Density of Traffic 7 Density of Diesel Vehicles: Passenger & Truck 7 Density of Diesel Vehicles: Fleets 9 Density of Flex Fuel Vehicles 7”).

Regarding claim 13, Elam, Harris, Yamashina, and Srivastava teach the computer-implemented method of claim 1. Elam teaches wherein generating the trade area model is further based on at least one of: presence of occupied homes; regional permitting surveillance; drive-time statistics for sections of roadways; or any combination thereof (¶ 46, “developing a trade area model for a market that is performed by the trade area module 112. Processing begins at block 502, where the module receives one or more geocoded data sets representing the street network of a market. The geocoded data sets may, for example, comprise data pertaining to street segments. Processing next proceeds to block 504, where the module associates the street network data with speed limits and/or other data that are indicative of the driving times of vehicles within the street network”).

Regarding claim 14, Elam, Harris, Yamashina, and Srivastava teach the computer-implemented method of claim 1. Elam teaches further comprising: computing a score for each possible site, of multiple possible sites, by combining: a first value corresponding to the possible site from the hotspot model, and a second value corresponding to the possible site from the trade area model; and selecting, as the multiple proposed installation sites, a number of possible sites dictated by a capacity model that have a score that is above a threshold or that is in a top amount of the computed scores (abstract, “(1) the system generates a market capacity model that indicates the total number of stations that could be sustained by the present and/or projected consumer demand for alternative fuel within the market; (2) the system generates a hotspot model that indicates the geographic variation of estimated demand for alternative fuel within the market; and (3) the system generates a trade area model that indicates which locations within the market are quickly accessible by a sufficiently high number of alternative fuel consumers. When combined, these three models permit a user of the system to identify and analyze those locations within the market that are most suitable as alternative fuel station sites.”) (¶ 53, “FIG. 8 depicts the display of a hotspot model in conjunction with a trade area model, both overlaid on a street map. It will be appreciated that the display of FIG. 8 allows a user to quickly narrow down potential geographic locations for alternative fuel sites. The high relative value areas identified by the hotspot model (which are indicative of high consumer demand and/or other indicators of commercial success) may be quickly compared with the travel times generated by the trade area model (which are indicative of quick access to a large group of alternative fuel consumers). The overlap of the various regions generated by the hotspot model and trade area model provide a quick visualization tool that aids installation site selection.”) (Examiner note: sufficiently high number is equivalent to a threshold).

Regarding claim 15, Elam, Harris, Yamashina, and Srivastava teach the computer-implemented method of claim 14. Elam teaches wherein at least one indication of a proposed installation site, of the multiple proposed installation sites, is provided in association with a displayed set of one or more key decision variables that indicate one or more variables that contributed most to the score computed for that proposed installation site (¶ 53, “FIG. 8 depicts the display of a hotspot model in conjunction with a trade area model, both overlaid on a street map. It will be appreciated that the display of FIG. 8 allows a user to quickly narrow down potential geographic locations for alternative fuel sites. The high relative value areas identified by the hotspot model (which are indicative of high consumer demand and/or other indicators of commercial success) may be quickly compared with the travel times generated by the trade area model (which are indicative of quick access to a large group of alternative fuel consumers). The overlap of the various regions generated by the hotspot model and trade area model provide a quick visualization tool that aids installation site selection.”).

Regarding claim 16, Elam, Harris, Yamashina, and Srivastava teach the computer-implemented method of claim 14. Elam teaches wherein the threshold or top amount is based on characteristics of an area comprising one or more of: residential population density; industry type; alternative fuel vehicle density; existing sales information; or any combination thereof (¶ 53, “FIG. 8 depicts the display of a hotspot model in conjunction with a trade area model, both overlaid on a street map. It will be appreciated that the display of FIG. 8 allows a user to quickly narrow down potential geographic locations for alternative fuel sites. The high relative value areas identified by the hotspot model (which are indicative of high consumer demand and/or other indicators of commercial success) may be quickly compared with the travel times generated by the trade area model (which are indicative of quick access to a large group of alternative fuel consumers). The overlap of the various regions generated by the hotspot model and trade area model provide a quick visualization tool that aids installation site selection.”) (Examiner note: alternative fuel vehicle density is equivalent to high consumer demand, and quick access to a large group of alternative fuel consumers).

Regarding claims 17 and 21, the claims recite substantially similar limitations to claim 1.  Claim 17 additionally recites that the generation of the trade area model is determined based on proximity between potential trade areas and residences with occupants below a threshold age, which is also taught by Elam (¶ 57, “Using this analysis, the user may develop a refined set of potential sites that have desirable physical characteristics, in addition to having a high hotspot model value and proximity to a highly ranked EG point. Such sites are referred to herein as "visually analyzed sites." The analysis module 114 may also permit the user to add additional graphical indicators to the display at the location of the visually analyzed sites, to "bookmark" the location of these sites, and/or to rank or prioritize these visually analyzed sites. This portion of the analysis may be effectuated by GIS software such as Google Earth.”) (¶ 30 and 34, “The following are non-exclusive examples of geocoded data sets that are received or accessed by the hotspot module 110 and which may be indicative of consumer demand and/or commercial success:…demographic or census information such as age”).  Therefore, claims 17 and 21 are similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claim 18, the claim recites substantially similar limitations to claim 3.  Therefore, claim 18 is similarly rejected for the reasons set forth above with respect to claim 3.

Regarding claim 22, the claim recites substantially similar limitations to claims 6 and 9.  Therefore, claim 22 is similarly rejected for the reasons set forth above with respect to claims 6 and 9.












Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA GURSKI/Primary Examiner, Art Unit 3623